Citation Nr: 1614360	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  14-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a lumbar spine disability, to include osteoarthritis and spondylolisthesis L5-S1.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to October 1998 and from December 2003 to February 2005 with additional Reserve service as indicated by the record.

These matters come before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015 and a copy of the hearing transcript is of record.  At that time, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R §§ 19.9, 20.1304(c) (2015).


FINDINGS OF FACT

1. In an unappealed March 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

2. The evidence received more than one year since the March 2010 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for tinnitus.



3. The Veteran's current tinnitus is related to active military service.

4. The Veteran's lumbar spine disability did not have its onset during service, did not manifest within the first post-service year, and is not otherwise the result of service.


CONCLUSIONS OF LAW

1. The March 2010 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2. The additional evidence received more than one year since the March 2010 rating decision is new and material and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for entitlement to service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the determinations concerning the tinnitus claim are fully favorable, the Board need only address the VCAA in relation to the claim of entitlement to service connection for a lumbar spine disability.  
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent a letter in January 2013 that fully addressed all notice elements and was issued prior to the initial RO decision.  The letter provided information as to what evidence was required to substantiate a claim for service connection, and of the division of responsibilities between VA and a claimant in obtaining evidence.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Thus, the duty to notify is met.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examinations.  There no indication of any outstanding evidence with respect to the Veteran's claim.  The Veteran was afforded a VA examination in February 2013.  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, conducted a thorough physical examination, and rendered a well-reasoned opinion that is consistent with the remainder of the evidence of record. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the lumbar spine claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Tinnitus

The Veteran first filed a claim for tinnitus in June 2009.  A March 2010 rating decision denied service connection for tinnitus on the basis of no nexus to service.  By letter dated March 22, 2010, the Veteran was notified of this decision and his appellate rights.  The Veteran did not file an appeal, or submit new and material evidence within one year of that decision.  Thus, this decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

At the October 2015 Board hearing, the Veteran attributed tinnitus symptoms to a 2004 combat blast during service.  He testified that he experienced ringing in both ears during and after service, continuing to present.  

The Board finds that the Veteran's testimony regarding the onset of tinnitus, raises a reasonable possibility of substantiating the claim for tinnitus, and the criteria for reopening the claim are met.  The Board shall now consider this matter on the merits.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  However, section 1154(b) serves only to lighten the evidentiary requirement for showing service incurrence of an injury or disease.  To establish service connection, there must still be evidence of a current disability and a causal relationship between the current disability and the combat injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (rheumatic fever).  

In this case, the Veteran contends that his tinnitus began in Iraq.  At the October 2015 Board hearing, he attributed tinnitus symptoms to a 2004 combat blast during a mortar attack.  Specifically, the Veteran was inside a building when an explosion occurred 30 to 35 feet away and a shelving unit fell on him.  See February 2013 VA Examination.  

He has a current diagnosis of tinnitus.  Moreover, acoustic trauma during service is conceded based on the Veteran's combat service, and service treatment records demonstrate complaints of ringing in both ears.  See January 2005 Post-Deployment Assessment.  Thus, the crux of this case concerns the final element of service connection, or nexus.

The Veteran reported in his June 2009 claim that tinnitus had its onset during service.  He testified that his tinnitus started in service and has continued to the present.  See Board Hearing Transcript at 10.   

The February 2013 VA examiner, however, found that the Veteran's tinnitus was less likely than not caused by military noise exposure, noting that random, short-lived episodes of tinnitus are common for many people and not associated with previous noise exposure.  In making this determination, however, the examiner did not comment on the documented report of ringing in the ears during service.  Because of this deficiency, the opinion is of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Veteran is competent to report the onset of tinnitus and a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  Tinnitus is considered a chronic disease under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  As such, the nexus to service can be established by the Veteran's report of a continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection is granted for tinnitus.  38 U.S.C.A. § 5107(b) (2015).

Lumbar Spine Disability

The Veteran also claims a lumbar spine (lower back) disability resulting from the 2004 mortar attack incident when a shelving unit fell on him.  He also reported to the February 2013 VA examiner that he felt his condition may have been incurred from loading and unloading Blackhawks at a quick pace while under fire in Iraq.

Service treatment records show complaints of lower back pain, but no X-rays or prescribed treatment.  A January 2005 post-deployment health assessment and January 2005 separation assessment contained complaints of back pain.  However, in a January 2005 medical examination, a physician noted that the Veteran sustained left shoulder and neck injuries from a May 2004 mortar attack incident, but made no mention of any injury to the lower back.

Post-service treatment records show complaints and treatment for lower back pain.  In February 2013, the Veteran had a private initial consultation for lower back pain and was diagnosed with lower back pain, lumbar radiculopathy.  He attended physical therapy treatment sessions in February 2013 and March 2013.  May 2014 VA treatment records shows complaints of lower back pain radiating to the right leg and a diagnosis of lower back pain.

The Veteran was afforded a VA examination in February 2013.  He claimed lower back pain attributed to a 2004 mortar attack incident when he sustained a non-explicit lower back injury, and from carrying casualties at a quick pace during service.  The examiner diagnosed osteoarthritis of the thoracolumbar spine and spondylolisthesis L5-S1 based on X-rays of the lumbar spine.  The examiner opined that the Veteran's current lumbar spine disability was less likely than not (less than 50 percent probability) incurred in or caused by service.  As rationale, the examiner stated that service treatment records after the 2004 mortar attack and post-service treatment records do not show ongoing treatment for lower back pain.  The examiner attributed the Veteran's in-service complaints of lower back pain to back sprains, which require limited treatment and no ongoing care.  The examiner explained that osteoarthritis is the result of chronic ergonomic stress, acute trauma, or age, and the X-rays suggest diffuse and repetitive trauma not supported by the duration of the Veteran's military ergonomic stress.  The examiner said that spondylolisthesis was not related to service because it is often found after an acute trauma, and the record does not contain evidence of an injury to the lower back from the 2004 mortar attack incident, which, if true, would have required ongoing care.  

The February 2013 opinion explicitly acknowledged the Veteran's report of lower back pain and two back injuries during service, including from the mortar attack, as well as his contention that he thought he incurred his back disability as a result of loading and unloading Blackhawks with casualties at a quick pace while under fire.  This opinion is based upon a review of medical records, reported history, medical literature, and is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opinion is suitably qualified and sufficiently informed).

Service connection for a lumbar spine disability must be denied as the preponderance of the evidence is against the claim.  Although the medical evidence demonstrates current lumbar osteoarthritis and spondylolisthesis at L5-S1, there is no evidence of record linking either disability to service.  To the extent the Veteran attributes his lower back pain to a 2004 mortar attack incident in service, the Board emphasizes that in his original June 2009 application for compensation for disabilities resulting from the incident, he did not claim compensation for a lumbar spine disability, which lessens his credibility in this regard.  He filed an application for compensation for a lumbar spine disability in December 2012, three years after the original claim related to the same incident.  Service treatment records show complaints of lower back pain in January 2005 during service, then again in February 2013, approximately 8 years after service.  Notably, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, as arthritis was not shown in service or within one year following discharge from service, the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 are not for application, nor are the provisions of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1340.

The Board acknowledges the Veteran's assertions that there is a relationship between his lumbar spine disability and his active service.  He served as a combat medic and is presumed to have some medical training.  However, given their relative medical expertise, the Veteran's opinion is outweighed by that of the February 2013 VA examiner, who is a medical doctor.  Further, the VA examiner based his opinion upon the a review of the Veteran's history and medical records, and supported his opinion with a well-explained rationale.  Therefore, the Board finds the VA examiner's opinion to be the most probative evidence of record.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

New and material evidence having been received, reopening of the claim for service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


